Title: From George Washington to Capel & Osgood Hanbury, 12 June 1759
From: Washington, George
To: Capel & Osgood Hanbury



Gentn
Virginia 12th June 1759

It will be needless I presume, unless it be for Formsake, to tell you so long after the thing has happend, of my Marriage with Mrs Martha Custis; you doubtless have heard of it before this can reach you, but as I thought proof might be requisite I sent over the Ministers certificate (which I was told was sufficient testimony) to Messr Cary & Compa. and to that I also refer you for your further satisfaction on this point.
I must now desire that you will please to address all your Letters which relate to the Affairs of the Deceasd Colo. Custis to me as by Marriage I am entitled to a third part of that Estate, and invested with the care of the other two thirds by a Decree of our Genl Court which I obtaind in order to strengthen the power I before had in Consequence of my Wifes Administration.
Your several Letters of last Year that are unanswerd bearing date the 6th July, 12th Septr and 26th Decr now lye before me, and I shall take notice of them accordingly; but give me leave in the first place to condole with you—& I do it very sincerely, on the Death of yr Relation and Partner, John Hanbury Esqr.—The 28 Hogsheads Tobacco Shipd you pr the King of Prussia has not only fallen short very greatly of the Sales of those Consignd Mr Cary, but even of your own Sales in other Years which I am the more Surprizd at as Tobo was scarce that year and I assurd by the Managers of that belonging to the Estate that it passd thro. their hands in the same good Order as usual, and that it was of the same kind and Quality.
I hope your next will account for the Tobo taken in the Anna Pink which I think has long remaind in an undeterminate State.
Dunbars Lawsuit is again brought to Virginia—what the Reports might be that were spread to your prejudice I really know not, for my own part I shoud never harbour a Suspicion of any Gentn who is chargd with the management of a Suit of that Importance—It woud be very dis-engenuous, & dishonourable—

give it no worse a name—first to undertake; and then neglect a Cause that so nearly Affects the Interest of a distant friend, and Antient Corrispondant and therefore you stand fully acquitted in my Eye.
The exceeding Short Crops of Tobo last Year render’s it impractacable for me to Ship you any this Summer—next, as things wears a favourable aspect at present I shall possibly have it in my power to do it. but give me leave to add here, that Duty to the charge which I am entrusted as well as self Interest will induce me to abide by the Merchants who Shews the greatest Exertion in the Sales of my own and the Estates Tobo which will be made under the same direction, and without altering the kind or manner of treating it unless you can advise a better method of making it sell well.
I cannot help expressing some little Surprize at not receiving your Acct Currt with the Estate when I find it requird in almost every Letter that has been wrote you since Colo. Custis’s Death and as often promisd by you—I must once more require in the strongest terms that it may be sent half yearly from the time of that Gentlemans Death, that by comparing these with his Books I may be able to make out clear and Satisfactory Accts to Our Genl Court and that they also be punctualy sent Spring and Fall for the time to come. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

